Per Curiam.
In our opinion section 723 of the Code of Criminal Procedure is directory in so far as the requirement for filing within twenty days after conviction is concerned. This being so, the plaintiff is entitled to the fee provided in section 740-a of the Code of Crimina Procedure for making signing and filing certificates of conviction. In cases of arrest without a warrant the issue of a warrant after the arrest is a nugatory act and no fee can be based on the issuance or the execution of such a warrant in respect to the person already under arrest. (Code Crim. Proc. §§ 740-a, 740-b.)
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
Judgment directed for plaintiff upon submitted controversy for the sum of $8,441.60, without costs, upon the submission.